department of the treasury internal_revenue_service washington d c oct tax_exempt_and_government_entities_division t ep rata uniform issue list legend taxpayer a decedent b ira c financial_institution d i financial_institution e court f state g amount dear this letter is in response to a request for a letter_ruling dated date as supplemented by correspondence dated february and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested t taxpayer a represents that decedent b received a distribution from ira c totaling amount taxpayer a asserts that decedent b's failure to accomplish a rollover of amount within the 60-day period prescribed by sec_408 of the code was due to his death decedent b maintained ira c an individual_retirement_account under sec_408 of the code with financial_institution d on date decedent b requested a distribution of amount from ira c representing the entire balance of ira c with the intent of rolling it over to an ira with another financial_institution decedent b’s goal was to transfer his retirement and non- retirement savings to a single_financial_institution in order to ease his financial management decedent b was over the age of and already receiving required minimum distributions from ira c on date decedent b deposited amount into a bank savings account with financial_institution e even though decedent b intended to complete the rollover of amount during the 60-day rollover period under sec_408 of the code before he could do so he suffered a stroke on date and died that day taxpayer a is the surviving_spouse of decedent b and primary beneficiary of all of his financial accounts including ira c soon after decedent b passed away taxpayer a went to financial_institution e and asked if amount could be transferred to an ira in her own name she was told that since decedent b’s financial_assets had not yet been conveyed to her as beneficiary amount could not be transferred to another ira amount remains in an account with financial_institution e and has not been used for any other purpose decedent b in his last will and testament named taxpayer a as the personal representative of his estate the will states that my personal representative shall have the power to deal with any property real or personal held in my estate as fully as might in the handling of my affairs by order dated date court f within state g authorized taxpayer a to administer the estate of decedent b the order provided that taxpayer a is fully authorized by the laws of state g to receive administer and dispose_of all the assets belonging to the estate including but not limited to wages and salary of the decedent accounts and deposits in financial institutions ownership rights in stocks and securities this court order of administration is provided for by a special provision under state g law for instances when the surviving_spouse is the sole heir of a decedent based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount and permit taxpayer a as personal representative of decedent b’s estate to deposit amount into a rollover ira t c sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 and sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred under revproc_2003_16 the death of a person who receives an eligible_rollover_distribution is one of the facts and circumstances that the service will consider when deciding whether to grant a waiver of the 60-day rollover requirement the information presented and the documentation submitted by taxpayer a is consistent with her assertion that decedent b’s failure to accomplish a timely rollover of amount was due to his death the personal representative's ability to complete the rollover on behalf of decedent b is not a question of federal tax law and the service lacks the authority to determine the powers of the personal representative assuming that taxpayer a as personal representative of decedent b's estate is authorized under the laws of state g to complete a rollover of the distribution of amount pursuant to sec_408 the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira c taxpayer a is granted a period of days from the issuance of this letter_ruling to contribute an amount not more than amount into a rollover ira or ira annuity in the name of decedent b provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code we note that the rollover ira which may be established and into which an amount distributed from ira c not to exceed amount may be rolled over will not have a designated_beneficiary as that term is defined in sec_401 of the code the sec_401 distribution period with respect to the rollover ira will be that applicable to an ira owner who dies after attaining his required_beginning_date without having a designated_beneficiary accordingly the entirety of decedent b’s interest in ira c that is rolled over into a rollover ira must be distributed at least as rapidly as under the distribution method being used under sec_401ii as of the date of death of decedent b finally the scope of taxpayer a’s authority under the executed power_of_attorney while decedent b was alive and as executor of decedent b’s estate after decedent b’s death are matters governed by state law this ruling assumes taxpayer a’s actions as executor of decedent b's estate relevant to the ruling_request contained herein are in accordance with the laws of state g no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact i d at sincerely yours carkler watkins manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
